Citation Nr: 1530242	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Acting Veterans Law Judge at the RO in November 2014.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary before a decision may be rendered with respect to the claim for entitlement to TDIU.  Specifically, a VA examination and medical opinion must be obtained to determine whether the Veteran is unemployable due solely to service-connected disabilities, specifically his PTSD.  The Veteran maintains that he is not able to work due to severe symptomatology associated with PTSD including outbursts of rage, difficulty interacting with supervisors and coworkers, unpredictable responses to stress, and concentration and memory problems.  However, he reported on his March 2008 application to the Social Security Administration (SSA) that he was not able to work due to nonservice-connected physical disabilities including left-sided nerve damage/neuropathy and joint arthritis.  

The record contains a VA medical opinion dated in July 2011 finding that the Veteran was not unemployable due to PTSD.  This opinion appears to have been based solely on the Veteran's past history of sustained employment and not on the current severity of his PTSD symptomatology.  It is therefore not adequate and the Board finds that a VA examination and medical opinion are required by the duty to assist.  The Board also observes that the Veteran's service-connected PTSD is rated as 70 percent disabling from February 7, 2011 and he therefore meets the schedular criteria for an award of PTSD from that date.  38 U.S.C.A. § 4.16(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address how the service-connected PTSD affects the Veteran's employability.  The claims file must be made available to and reviewed by the examiner for the pertinent history.

With respect to occupational impairment, the examiner should specifically provide a medical opinion addressing the impact of the Veteran's PTSD on his ability to work.  The opinion must include a discussion of the effect of the Veteran's difficulties controlling his anger and interacting with supervisors and coworkers.  The complete bases for all medical opinions must be provided.

2.  Readjudicate the claim on appeal.  If the benefit sought is not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




